Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2019. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:  
The recording-medium reading device as described in ¶0269 of the Specification. The specification mentions “unillustrated recording-medium reading device” that is required for 610 (CPU) to read the recording-medium used in Claim 6.
The external device as described in ¶0099 of the Specification. The specification mentions “unillustrated external device” that exchanges data with 680 (NIC) over a network.
--An additional storage unit as described in ¶0099 of the Specification. The specification mentions “unillustrated storage unit” that is configured to store a processing result.
The configuration of the information processing device -as described in ¶0099 of the Specification. The specification mentions “unillustrated configuration of the information processing device” that sends data to 120 (structure generation unit).
  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 100, 101 and 102 for Figures 1, 10 and 12, respectively have both been used to designate the information processing device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

The following components within the drawings are incomplete:
In regards to Fig. 9, there is no reference number
In regards to Fig. 9, there is an untitled module following the module S106 (Calculate Score) within the flowchart.
In regards to Fig. 9, there is no reference number associated to the untitled module following module S106 (Calculate Score) for the flowchart.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Fig. 9, reference S101 (Acquire Language Data) of the drawings is not in the specification.
In Fig. 9, reference S102 (Generate Predicate Argument Structure) of the drawings is not in the specification.
In Fig. 9, reference S103 (Generate Data Related to Co-Occurrence) of the drawings is not in the specification.
In Fig. 9, reference S104 (Generate Data Including Potential Co-Occurrence) of the drawings is not in the specification.
In Fig. 9, reference S105 (Select Pair of Predicate Argument Structures) of the drawings is not in the specification.
In Fig. 9, reference S106 (Calculate Score) of the drawings is not in the specification.
In Fig. 9, reference S107 (Select Pair of Predicate Argument Structures) of the drawings is not in the specification.
In Fig. 9, reference S108 (Output Pair of Predicate Argument Structures) of the drawings is not in the specification.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanfilippo et al. (EP 0853286 B1).

Regarding Claim 1:
Sanfilippo discloses an information processing device comprising:
a memory; Sanfilippo discloses the use of program memory, Read Only Memory (ROM), for storing a program for controlling the processor; non-volatile read/write memory for storing the cooccurrence restriction table and the table of word senses against codes and "Working" or "scratch pad" memory, Random Access Memory (RAM), for the data processor. (Sanfilippo ¶0057)
at least one processor coupled to the memory; Sanfilippo discloses the use of program memory, Read Only Memory (ROM), for storing a program for controlling the processor; non-volatile read/write memory for storing the cooccurrence restriction table and the table of word senses against codes and "Working" or "scratch pad" memory, Random Access Memory (RAM), for the data processor. (Sanfilippo ¶0057)
the processor performing operations, the operations comprising; Sanfilippo discloses use of a programmed data processor to perform functions for disambiguating first and second words occurring in a first predetermined syntactic relationship. (Sanfilippo ¶0012)
generating, based on language data, a predicate argument structure including a predicate and an argument being an object of the predicate; Sanfilippo discloses the determination and use of syntactic relationships that involve verb-object word pairs/collocates (predicate-argument structures) for disambiguation within a sample text. Sanfilippo ¶0026 further discloses the use of a robust parser that extracts and labels all verb-object pairs from sample text. (Sanfilippo ¶0016 and 0026)
generating first data indicating co-occurrence of the predicate and the argument in the predicate argument structure; Sanfilippo discloses the creation of a first set of data based on the extraction (indication) of syntactic word collocates/pairs for all of the syntactic dependencies within the sample text. Sanfilippo further discloses the first subset of the set includes all verb-object pairs (predicate-argument structures) based on the object (argument) 

decomposing the first data into a plurality of pieces of second data including fewer elements than elements included in the first data, and generating, based on the second data, third data including potential co-occurrence of the predicate and the argument; Sanfilippo ¶0050 discloses the generation of a comprised set of verb-object pairs that contain semantically congruent sense clusters based on the generation of various sets of data for the statistically relevant collocates.  These results are then stored into two small subcodes of data (based on the clusters and subsets) to aid in future disambiguation based on the current word sense associations.  These subcodes are then included in a co-occurrence restriction table for statistically relevant collocates (¶0052-0055).  Sanfilippo ¶0060 further discloses the identification of potential co-occurrences of statistically inconspicuous collocates (verb-object pairs) that do no meet the threshold tests conducted on the various sets of data during the disambiguation process. Sanfilippo notes this can be seen when the noun (argument) is atypical and does not occur frequently, for example.  To address this problem and create additional data sets for statistically inconspicuous collocates (verb-object pairs), Sanfilippo discloses first observing the co-occurrence restrictions table (second data) then retrieving and clustering all members of the direct object (argument) collocate class according to semantic similarity to a provide one or more sense classifications (¶0061-0064).  This disambiguated 

selecting the predicate argument structure by using the first data and the third data, and calculating, by using the third data, a score for a pair of the predicate argument structures including the selected predicate argument structure; Sanfilippo discloses utilizing the results of the disambiguation process for the statistically relevant verb-object pairs in the first data sets with the new disambiguation process for the statistically inconspicuous collocates (verb-object pairs) to produce multiple disambiguation results and word sense resolutions that correspond to multiple semantic similarity scores (¶0066-0068).

selecting the pair, based on the score; Sanfilippo discloses, after ranking the disambiguated semantic similarity scores, making the choice of the best verb-object pair (predicate-argument structure) candidate as the disambiguation hypothesis (¶0068-0069). 

Regarding Claim 5:
Claim 5 contain similar limitations as Claim 1 and is therefore rejected for the same aforementioned reasons. 


Regarding Claim 6:
Claim 6 contain similar limitations as Claim 1 and is therefore rejected for the same aforementioned reasons. 

Regarding Claim 7:
Claim 7 was not considered by the examiner due to being cancelled by the applicant in the amended claims submitted on 12/16/2019. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sanfilippo et al. (EP 0853286 B1)  in view of Katsuto et al. (JP 2011-65317 A).

Regarding Claim 2:
Sanfilippo discloses the information processing device according to claim 1.

Sanfilippo does not explicitly disclose:
calculating, as the first data, an original co-occurrence tensor including the predicate and the argument as modes; 
decomposing, as the second data, the original co-occurrence tensor into factor tensors of lower rank than a rank of the original co-occurrence tensor, and generating, as the third data, a restore tensor being a product of the factor tensors; 

However, in an analogous art, Katsuto discloses:
calculating, as the first data, an original co-occurrence tensor including the predicate and the argument as modes; Katsuto teaches the generation of a first co-occurrence matrix (tensor) based on different sets of words and component numbers with each row corresponding to a word (Katsuto pg 3, ¶09).  
decomposing, as the second data, the original co-occurrence tensor into factor tensors of lower rank than a rank of the original co-occurrence tensor, and generating, as the third data, a restore tensor being a product of the factor tensors; Katsuto teaches conducting singular value decomposition (SVD) to decompose the first matrix (tensor) into a concept-base matrix that includes a row vector set clusters and N components numbers (Katsuto pg 3, ¶11-12).  A second co-occurrence matrix is then generated based on the different sets of words in the morphological-analyzed text and N' component numbers, with each row corresponding to a word and each column corresponding to a component number based on a predetermined range of the text (Katsuto pg 4, ¶01). Thereafter, by way of linearity combining the corresponding elements of the first and second matrices, a third co-occurrence matrix (tensor), including resulting words and numbers, is generated (Katsuto pg 4, ¶01-02). The third matrix (tensor) incorporates the high concept word identification ability of the first matrix and the high concept word judgment ability of the second matrix to produce a matrix that has high quality in consideration of the similarity between concept words and also having discriminability between concept words (Katsuto pg 5, ¶04). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanfilippo to incorporate the teachings of Katsuto to 

Regarding Claim 3: 
Sanfilippo, hereinafter, with the combination of Katsuto, further discloses the information processing device according to claim 2, wherein the operations further comprise: generating, as the original co-occurrence tensor, the original co-occurrence tensor including all the predicates and all the arguments as modes, and calculating the score by using a probability of appearance for each of the predicate and the argument in the restore tensor. (View Sanfilippo ¶0036, 0039-0040, and 0066-0068, Katsuto pg. 2, ¶10-11 and pg 10, ¶06).




Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejection of base Claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Eiji et al. (JP 2006-139708 A) teaches the extraction of words and text data (which may include predicate/verbal or noun phrases) to calculate text-word frequency matrices and vectors that are further decomposed to generate text-word feature matrices and vectors that calculate the similarity between partial structure to reduce the synonymity and ambiguity within the text data word pairs thus improving the accuracy of the extracted word pairs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 8:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658